                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


THUNDER CUSTOM PRODUCTS, LLC,

               Plaintiff,

       v.                                          Case No.: 20-C-1752

TITAN ROBOTICS, LTD.,
                                                   Formerly Case No. 2020CV001034
               Defendant.                          Brown County Circuit Court



                                 ORDER REMANDING CASE


       On November 23, 2020, Defendant, Titan Robotics, Ltd. petitioned to remove this case

from state court to federal court. They asserted federal diversity jurisdiction under 28 U.S.C.

§ 1332. On December 8, 2020, the parties stipulated that the amount in controversy in this case

does not exceed $75,000 and requested that the case be remanded to state court. Based on this,

this Court no longer has subject-matter jurisdiction.

       IT IS THEREFORE ORDERED that this case be REMANDED to Brown County

Circuit Court pursuant to 28 U.S.C. § 1441.

       The Clerk is directed to send a certified copy of this remand order to the Clerk of Court

for Brown County Circuit Court.

       Dated at Green Bay, Wisconsin, this 16th day of December, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




            Case 1:20-cv-01752-WCG Filed 12/16/20 Page 1 of 1 Document 8
